 



Exhibit 10.2
COINSURANCE AGREEMENT
Between
ANNUITY AND LIFE REASSURANCE, LTD.,
(referred to as the Company)
and
WILTON REINSURANCE BERMUDA LIMITED
(referred to as the Retrocessionaire)
Dated January 17, 2006
Effective June 30, 2005

 



--------------------------------------------------------------------------------



 



COINSURANCE AGREEMENT
     THIS COINSURANCE AGREEMENT (the “Agreement”), is made and entered into this
17th day of January, 2006, by and between ANNUITY AND LIFE REASSURANCE, LTD., a
Bermuda insurance company (the “Company”) and WILTON REINSURANCE BERMUDA
LIMITED, a Bermuda insurance company (“Retrocessionaire”).
     WHEREAS, the Company, Annuity and Life Reassurance America, Inc., a
Connecticut insurance company (“ALR America”), Retrocessionaire and Wilton
Reassurance Company (f/k/a Prudential Select Life Insurance Company of America),
a Minnesota insurance company (“Wilton America,”) have entered into that certain
Master Agreement, dated August 10, 2005 (the “Master Agreement”) and attached as
Exhibit A-1 hereto, as amended by a Letter Agreement dated December 29, 2005 and
attached as Exhibit A-2 hereto, pursuant to which the Company and ALR America
have agreed to retrocede, and Retrocessionaire and Wilton America have agreed to
reinsure, certain reinsurance treaties;
     WHEREAS, as contemplated by the Master Agreement, the Company wishes to
retrocede to the Retrocessionaire, and the Retrocessionaire wishes to indemnity
reinsure, on a one-hundred percent (100%) coinsurance basis, the Covered
Treaties in accordance with the terms and conditions of this Agreement; and
     WHEREAS, following the Transition Date, the Company desires that the
Retrocessionaire perform, and the Retrocessionaire wishes to perform,
administrative functions on behalf of the Company with respect to the Covered
Treaties as well as certain agreements related thereto.
     NOW, THEREFORE, in consideration of the mutual and several promises and
undertakings herein contained, and for other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Company and the
Retrocessionaire agree as follows:
ARTICLE I
BASIS OF COINSURANCE AND BUSINESS COINSURED
     1.01 Coinsurance.
     (a) Subject to the terms and conditions of this Agreement, the Company
hereby retrocedes on a coinsurance basis to the Retrocessionaire as of the
Effective Time, and the Retrocessionaire hereby accepts and agrees to assume and
indemnity reinsure on a coinsurance basis as of the Effective Time, one hundred
percent (100%) of the Reinsured Liabilities. This is an Agreement for indemnity
reinsurance solely between the Company and the Retrocessionaire and shall not
create any legal relationship whatsoever between the Retrocessionaire and any
Person other than the Company. The reinsurance effected under this Agreement
shall be maintained in force, without reduction, unless such reinsurance is
terminated or reduced as provided herein.

 



--------------------------------------------------------------------------------



 



     (b) On and after the Effective Time, the Retrocessionaire will have the
responsibility for immediately paying on behalf of the Company, as and when due,
all Reinsured Liabilities arising under or attributable to the Covered Treaties.
     1.02 Reinsurance Coverage. In no event shall the reinsurance provided
hereunder with respect to a particular Covered Treaty be in force and binding at
any time unless such Covered Treaty was in force and binding as of the Effective
Time and is not a Novated Treaty at such time.
     1.03 Reserves. On and after the Effective Time, the Retrocessionaire shall
establish and maintain as a liability on its Statutory Financial Returns filed
with the Bermuda Monetary Authority reserves for the Covered Treaties retroceded
hereunder, calculated in accordance with SAP.
ARTICLE II
ACCOUNTINGS AND TRANSFER OF ASSETS
     2.01 Reinsurance Premiums. (a) In connection with the Closing under the
Master Agreement, in order to effect the reinsurance on the Covered Treaties at
the Effective Time, the Company has paid to the Retrocessionaire an initial
reinsurance premium the amounts described in the Master Agreement.
     (b) The Retrocessionaire shall be entitled to receive, as additional
reinsurance premium, immediate payment of an amount equal to (i) Premiums
received on and after the Effective Time attributable to the Covered Treaties
less (ii) Premiums paid by the Company to Third-Party Retrocessionaires under
any Existing Retrocession Agreements.
     (c) To the extent that the Company recovers amounts from any third party
relating to the Covered Treaties (including, without limitation, Premiums from
any Ceding Company and litigation recoveries, but excluding recoveries under
Existing Retrocession Agreements that have not been assigned or novated to
Retrocessionaire), immediately upon receipt of any such amounts the Company
shall transfer such amounts to the Retrocessionaire and provide the
Retrocessionaire with any pertinent information that the Company may have
relating thereto.
     (d) Notwithstanding anything to the contrary set forth in Section 2.01(b)
and (c) of this Agreement, any amounts paid, received or due by the Company
thereunder prior to the Transition Date shall be accounted for and paid pursuant
to Section 5.2(b) and (c) of the Master Agreement.
     2.02 Delayed Payments. If there is a delayed settlement of any payment due
hereunder, interest will accrue on such payment on a daily compounded basis at
an annual rate equal to the Treasury Rate. For purposes of this Section 2.02, a
payment will be considered overdue, and such interest will begin to accrue, on
the first day immediately following the date such payment is due. For greater
clarity, (i) a payment shall be deemed to be due hereunder on the last date on
which such payment may be timely made under the applicable provision, and (ii)

-2-



--------------------------------------------------------------------------------



 



interest will not accrue on any payment due the Retrocessionaire hereunder
unless the delayed settlement thereof was caused by the Company.
     2.03 Failure to Pay Reinsurance Premiums. The payment of reinsurance
premiums is a condition precedent to the continuing liability of the
Retrocessionaire under this Agreement, unless such failure is a result of any
action or inaction of the Retrocessionaire or any of its Representatives during
the time it is administering the Covered Treaties pursuant to Article III of
this Agreement. If reinsurance premiums with respect to this Agreement are not
paid when due, the Retrocessionaire shall have the right to provide the Company
45 days’ prior written notice (the “Initial Notice”) of its intent to terminate
because of the Company’s failure to pay reinsurance premiums. If such
reinsurance premiums have not been paid within 45 days of the delivery of the
Initial Notice, the Retrocessionaire shall provide to the Company a second
notice (the “Second Notice”) of its intent to terminate because of the Company’s
failure to pay such premiums. The reinsurance hereunder of all Covered Treaties
shall terminate as of the last date upon which premiums with respect to such
Covered Treaties were paid.
ARTICLE III
ADMINISTRATION
     3.01. Engagement. Commencing on the Transition Date and during the entire
term of this Agreement, the Company hereby exclusively engages the
Retrocessionaire to render on behalf of the Company all administrative and
management services necessary and desirable to fully administer and manage the
Covered Treaties, the Ancillary Agreements and the Existing Retrocession
Agreements (collectively, the “Administrative Services”). The Retrocessionaire
hereby accepts such engagement and agrees to perform the Administrative Services
in accordance with the terms and conditions of this Agreement. The
Administrative Services shall include, but not be limited to, the following:
(i) collecting Premiums and other amounts due under the Covered Treaties,
provided that the Company shall cooperate with the Retrocessionaire with respect
to any dispute or litigation with respect thereto by making available any
information in the possession of the Company necessary to respond to any such
dispute or litigation on a timely basis; (ii) receiving, processing,
investigating, evaluating and paying claims filed or made by Ceding Companies;
(iii) defending any action brought upon a Covered Treaty (other than in respect
of an Excluded Liability), Existing Retrocession Agreement or Ancillary
Agreement or in connection with Reinsured Liabilities; (iv) providing usual and
customary services for Ceding Companies to the extent required under the terms
of the Covered Treaties, Existing Retrocession Agreements, and Ancillary
Agreements; (v) paying amounts due to agents, brokers, reinsurance
intermediaries, and other Persons, as applicable, under the terms of any of the
Covered Treaties, Existing Retrocession Agreements, and Ancillary Agreements;
(vi) preparing and providing to the Company all accounting and actuarial
information related to the Covered Treaties, Existing Retrocession Agreements,
and Ancillary Agreements that are necessary in order for the Company to timely
meet statutory or tax accounting requirements for periods commencing on or after
the Transition Date; (vii) maintaining appropriate books and records of all
transactions related to the each of the Covered Treaties, Existing Retrocession
Agreements, and Ancillary Agreements, including, without limitation, those books
and records required by and in accordance with the Industry Standards;
(viii) fully administering Existing Retrocession Agreements, including, without
limitation, paying all reinsurance premiums and collecting all

-3-



--------------------------------------------------------------------------------



 



reinsurance recoverables due from or to the Company thereunder; (ix) commencing
any actions necessary to collect amounts due under the Existing Retrocession
Agreements and Ancillary Agreements; (x) fully administering Ancillary
Agreements, including, without limitation, paying all amounts due by the Company
thereunder and collecting all amounts due the Company thereunder; and
(xi) providing any such additional services incident to the foregoing,
including, without limitation, those services as may be necessary or appropriate
to fully and properly administer the Covered Treaties, Existing Retrocession
Agreements, and Ancillary Agreements in accordance with Industry Standards. The
Retrocessionaire shall provide the Administrative Services and perform its other
obligations under this Article III at its sole cost and expense and in
accordance with Industry Standards. It is acknowledged and agreed that payment
of any amount under or with respect to any Covered Treaty pursuant to this
Section 3.01 (including without limitation the payment of any Reinsured
Liabilities) will constitute full and equivalent performance by Retrocessionaire
of its obligations with respect to such amount under Section 1.01.
     3.02. Facilities. The Retrocessionaire will furnish the facilities,
including, without limitation, physical facilities, trained personnel, and data
processing hardware and software, necessary or desirable to provide the
Administrative Services.
     3.03. Safeguarding Data. The Retrocessionaire will provide the storage
facilities for its copies of books and records relating to the Covered Treaties,
Existing Retrocession Agreements, and Ancillary Agreements necessary or
desirable and as required by Applicable Law. The Retrocessionaire shall be
responsible for ensuring that the quality and security of the storage facilities
is in accordance with Industry Standards. The Retrocessionaire shall establish
reasonable safeguards to protect such books and records, including, without
limitation, the data and data files of the Company and each Ceding Company, as
the case may be, against unauthorized distribution, loss or alteration. Without
limiting the generality of the foregoing, the Retrocessionaire shall provide for
data recovery procedures and systems, including daily back-up of records, which
shall be stored at an off-site location reasonably acceptable to the Company.
Upon reasonable notice, the Company shall have the right to review and inspect
such books, records and procedures relating thereto.
     3.04. Bank Account. The Retrocessionaire shall establish and maintain a
bank account (the “Collections Account”) in the name of Company for the
collection of and payment of all amounts due in connection with each Covered
Treaty, Existing Retrocession Agreement and Ancillary Agreement. To the extent
reasonably requested by the Retrocessionaire, the Company shall do all things
reasonably necessary to enable the Retrocessionaire to open and maintain the
Collections Account, including without limitation executing and delivering such
board resolutions and other documents as may be requested by the relevant bank.
The Company shall direct that all amounts due to the Company under the terms of
any Covered Treaty, Existing Retrocession Agreement and Ancillary Agreement be
deposited directly into the Collections Account. The Retrocessionaire shall have
the right to draw on the Collections Account for the purpose of performing its
obligations under this Agreement. Schedule 3.04 sets forth a list of, and copies
of incumbency certificates for, the Retrocessionaire employees empowered to take
any action with respect to the Collection Account. The Retrocessionaire will
notify the Company of the termination or replacement of any person listed on
Schedule 3.04 promptly, but in no event later than two business days after such
termination or replacement. The Company

-4-



--------------------------------------------------------------------------------



 



shall not, without the Retrocessionaire’s prior written consent, make any
changes to the authorized signatories on the Collections Account or attempt to
withdraw any funds therefrom. As between the Retrocessionaire and the Company,
the Retrocessionaire shall own all funds deposited in the Collections Account,
shall be entitled to all interest thereon, and shall pay or reimburse the
Company for all taxes on such interest.
     3.05. Books and Records. The Retrocessionaire shall maintain at its
principal administrative office for the duration of this Agreement and six
(6) years thereafter or such longer period required by Applicable Law books and
records (a) of all transactions between it, the Company and the Ceding
Companies, or (b) relating to or arising from any of the Covered Treaties,
Existing Retrocession Agreements and Ancillary Agreements. Such books and
records shall be maintained in accordance with Industry Standards. The
commissioner of insurance or appropriate governmental officer of any state or
local authority with jurisdiction over the Company shall have access to such
books and records as required by Applicable Law. The Retrocessionaire shall give
the Company sixty (60) days’ advance written notice of the proposed disposal or
destruction of such books and records by or on behalf of the Retrocessionaire
and shall make available for removal and storage by the relevant Ceding Company,
Third-Party Retrocessionaire, and/or the Company such books and records during
that sixty-day period. The storage and disposal/destruction of any books and
records so obtained by the Company shall thereafter be the sole responsibility
of the Company.
     3.06. Right to Inspect and Audit. The Company and its Representatives shall
have the right to inspect and audit the Retrocessionaire during the
Retrocessionaire’s normal business hours with five (5) business days’ advance
notice or upon other reasonable notice to evaluate the internal controls and
compliance with this Agreement with regard to the books and records maintained
by the Retrocessionaire pursuant to or in connection with this Agreement,
including, without limitation, records relating to the Collections Account, and
all such books and records shall be made available to the Company and its
Representatives for review, audit, inspection, and reproduction. The Company
shall be fully responsible for the costs of such reviews, audits, inspections
and reproductions.
     3.07 Regulatory Reporting; Quarterly Reports.
     (a) The Retrocessionaire shall provide to the Company all information with
respect to the Covered Treaties, Existing Retrocession Agreements and Ancillary
Agreements required by the Company to satisfy all current and future
informational reporting and any other requirements imposed upon it by any
governmental entity. Upon the reasonable request of the Company, the
Retrocessionaire shall timely provide all information necessary to prepare such
reports and summaries as may be necessary to satisfy any requirements imposed by
a governmental entity upon the Company with respect to Covered Treaties,
Existing Retrocession Agreements and Ancillary Agreements, and promptly provide
to the Company copies of all existing records relating to the Covered Treaties,
Existing Retrocession Agreements and Ancillary Agreements (including, with
respect to records maintained in machine readable form, hard copies) necessary
to satisfy such requirements.
     (b) Within a time period mutually agreeable to the Company and the
Retrocessionaire, but in no event more than 30 days following the end of each
calendar quarter

-5-



--------------------------------------------------------------------------------



 



after the Transition Date, the Retrocessionaire will provide to the Company the
information needed by the Company for reporting the Covered Treaties, Existing
Retrocession Agreements and Ancillary Agreements on statutory or GAAP financial
statements, tax returns, or other financial reports required to be filed by the
Company. The form of the report (the “Retrocessionaire Quarterly Report”) and
the information to be provided is set forth on Schedule 3.07 attached hereto. If
net cash is due to the Company, the amount due will accompany the
Retrocessionaire Quarterly Report. If net cash is due to the Retrocessionaire,
the Company will pay such amount to the Retrocessionaire promptly upon its
receipt of the Retrocessionaire Quarterly Report.
     3.08 Insurance. The Retrocessionaire or an affiliate of the
Retrocessionaire (to which the Retrocessionaire has assigned its administrative
duties hereunder in accordance with Section 12.05) shall maintain (a) commercial
general liability and/or office premises liability insurance, including premises
liability and contractual liability, for claims of bodily injury, personal
injury and property damage with a business personal property limit of not less
than $1,000,000, and an office premises liability of not less than $1,000,000
per occurrence, $2,000,000 general aggregate, $1,000,000 for fire damage, any
one fire, and $10,000 for medical expense, any one person; and (b) while any of
the Retrocessionaire’s employees are based on the premises of the Company,
workers compensation insurance in compliance with statutory requirements.
ARTICLE IV
REGULATORY MATTERS
     4.01 Regulatory Matters. If the Company or the Retrocessionaire receives
notice of, or otherwise becomes aware of, any regulatory inquiry, investigation
or proceeding relating to the Covered Treaties, the Company or the
Retrocessionaire, as applicable, shall promptly notify the other party thereof,
whereupon the parties shall cooperate in good faith and use their respective
commercially reasonable efforts to resolve such matter in a mutually
satisfactory manner, in light of all the relevant business, regulatory and legal
facts and circumstances.
     4.02 Licenses. At all times during the term of this Agreement, the
Retrocessionaire shall hold and maintain all licenses, certificates of authority
and authorizations required under Applicable Law or otherwise take all action
that may be necessary or desirable (i) for the Company to obtain full financial
credit for the Covered Treaties in the Statutory Financial Return filed with the
Bermuda Monetary Authority, and (ii) to perform its obligations hereunder.
     4.03 Notice of Litigation. On and after the date of this Agreement, the
Company and the Retrocessionaire shall promptly notify the other upon receipt of
any demand letter, summons, complaint, petition or notice of litigation,
arbitration, or other dispute resolution proceedings from any Person, and any
complaint, notice, inquiry or other correspondence from any insurance regulatory
authority relating to this Agreement, any Covered Treaty, Existing Retrocession
Agreement, or Ancillary Agreement, or the subject matter hereof or thereof.

-6-



--------------------------------------------------------------------------------



 



ARTICLE V
CERTAIN COVENANTS
     5.01 Cooperation. Each party hereto shall cooperate fully with the other in
all reasonable respects in order to accomplish the objectives of this Agreement,
including, without limitation, the conveyance of the benefits of the Covered
Treaties, Ancillary Agreements and the Existing Retrocession Agreements, each in
accordance with the terms of such agreements. In the event and to the extent
that the parties are unable to obtain any required consents, approvals or
agreements of any such Person as may be required to convey such benefits (i) the
Company shall use commercially reasonable efforts in cooperation with the
Retrocessionaire to (A) provide or cause to be provided to the Retrocessionaire
the benefits of each of the Covered Treaties, Ancillary Agreements and the
Existing Retrocession Agreements, and (B) enforce for the account of the
Retrocessionaire any rights of the Company arising from any such agreement, and
(ii) the Retrocessionaire shall use commercially reasonable efforts to perform
the obligations of the Company arising under all such agreements. If and when
any such consent, approval or agreement shall be obtained, the Company shall
promptly assign all of its rights and obligations thereunder to the
Retrocessionaire without the payment of further consideration and the
Retrocessionaire shall, without the payment of any further consideration
therefor, assume such rights and obligations and the Company shall be relieved
of any and all obligation or liability hereunder.
     5.02 Further Assurances. Each of the parties hereto shall execute such
documents and other papers and perform such further acts as may be reasonably
required to carry out the provisions hereof and the transactions contemplated
hereby. Without limiting the generality of the foregoing, (i) the Company shall
grant to the Retrocessionaire a power of attorney to authorize the
Retrocessionaire, to the greatest extent possible, to act on behalf of the
Company in administering the Covered Treaties, the Existing Retrocession
Agreements, and the Ancillary Agreements, and (ii) the parties shall cooperate
with each other by furnishing any additional information and executing and
delivering any additional documents as may be reasonably requested by the other
to further perfect or evidence the consummation of, or otherwise implement, any
transaction contemplated by this Agreement, or to aid in the preparation of any
regulatory filing, financial statement or Tax return; provided, however, that
any such additional documents must be reasonably satisfactory to each of the
parties and not impose upon either party any material liability, risk,
obligation, loss, cost or expense not contemplated by this Agreement.
     5.03 Oversights. Inadvertent delays, errors or omissions made in connection
with this Agreement or any transaction hereunder shall not relieve either party
from any liability which would have attached had such delay, error or omission
not occurred, provided always that such error or omission is rectified as soon
as possible after discovery, and provided that the party making such error or
omission or responsible for such delay shall be responsible for any additional
liability which attaches as a result.
     5.04 No Amendments or Waivers. Following the execution of this Agreement,
the Company shall not terminate, modify, amend or waive compliance with any
provision of any of the Covered Treaties, Ancillary Agreements or Existing
Retrocession Agreements and shall fully comply with all of the terms and
provisions of such agreements.

-7-



--------------------------------------------------------------------------------



 



ARTICLE VI
[Reserved]
ARTICLE VII
ARBITRATION
     7.01 Arbitration. (a) After the Closing Date, any dispute between the
parties relating in any way to this Agreement (other than any dispute arising in
connection with the Post-Effective Time Accounting or the Post-Transition
Accounting contemplated by Section 5.2 of the Master Agreement, which shall be
resolved in accordance with Section 5.2(c) of the Master Agreement), shall be
decided through negotiation and, if necessary, arbitration as set forth in
Schedule 7.01 hereto.
     (b) The parties intend this Section 7.01 to be enforceable in accordance
with the Bermuda International Conciliation Arbitration Act 1993 including any
amendments to that Act which are subsequently adopted. In the event that either
party refuses to submit to arbitration as required by Section 7.01(a), the other
party may request the court specified in Section 12.04 to compel arbitration.
ARTICLE VIII
INSOLVENCY
     8.01 Insolvency of the Company. In the event of the insolvency of the
Company, all coinsurance made, retroceded, renewed or otherwise becoming
effective under this Agreement shall be payable by the Retrocessionaire directly
to the Company or to its liquidator, receiver or statutory successor on the
basis of the liability of the Company under the Covered Treaties without
diminution because of the insolvency of the Company. It is understood, however,
that in the event of the insolvency of the Company, the liquidator or receiver
or statutory successor of the Company shall give written notice of the pendency
of a claim against the Company on a Covered Treaty within a reasonable period of
time after such claim is filed in the insolvency proceedings and that during the
pendency of such claim the Retrocessionaire may investigate such claim and
interpose, at its own expense, in the proceeding where such claim is to be
adjudicated any defense or defenses which it may deem available to the Company
or its liquidator or receiver or statutory successor. It is further understood
that the expense thus incurred by the Retrocessionaire shall be chargeable,
subject to court approval, against the Company as part of the expense of
liquidation to the extent of a proportionate share of the benefit which may
accrue to the Company solely as a result of the defense undertaken by the
Retrocessionaire.

-8-



--------------------------------------------------------------------------------



 



ARTICLE IX
DURATION
     9.01 Duration. This Agreement shall continue in force (a) with respect to
each Covered Treaty until such time as (i) such Covered Treaty becomes a Novated
Treaty, or (ii) if such Covered Treaty does not become a Novated Treaty, (1) all
the Company’s liability with respect to such Covered Treaty is terminated in
accordance with its terms, and (2) the Company has received, or the
Retrocessionaire has made on behalf of the Company, payments that discharge such
liability in full; (b) each Existing Retrocession Agreement and Ancillary
Agreement until such time as (i) each such agreement is assigned to and assumed
by the Retrocessionaire, or, (ii) if such agreement is not so assigned or
assumed, (1) all the Company’s liability with respect to each such agreement is
terminated in accordance with its terms, and (2) the Company has received, or
the Retrocessionaire has made on behalf of the Company, payments that discharge
such liability in full. This Agreement shall terminate following the
satisfaction of the requirements of the foregoing subsections (a) and (b) with
respect to the last non-Novated Treaty, Existing Retrocession Agreement or
Ancillary Agreement then in force. In no event shall the interpretation of this
Section 9.01 imply a unilateral right of the Retrocessionaire to terminate this
Agreement.
     9.02 Survival. Notwithstanding the other provisions of this Article IX, the
terms and conditions of Articles VI, X and XI shall remain in full force and
effect after the date on which this Agreement is terminated in accordance with
the terms and conditions of this Article IX.
ARTICLE X
INDEMNIFICATION
     10.01 Retrocessionaire’s Obligation to Indemnify. The Retrocessionaire
hereby agrees to indemnify, defend and hold harmless the Company and its
Affiliates and their respective directors, officers and employees (collectively,
the “Company Indemnified Parties”) from and against all losses, liabilities,
claims, expenses (including reasonable attorneys’ fees and expenses) and damages
(“Losses”) incurred by the Company to the extent arising from (i) any breach of
any covenant or obligation of the Retrocessionaire contained in this Agreement,
(ii) fraud, theft or embezzlement by directors, officers, employees, agents,
subcontractors, successors or assigns of the Retrocessionaire in connection with
the performance of the Retrocessionaire’s obligations under Article III of this
Agreement, (iii) any Reinsured Liability, or (iv) any Retrocessionaire
Extracontractual Liability, provided, however, that no indemnification shall be
due under Sections 10.01(i) or (ii) to the extent that Losses are attributable
to acts, omissions or conduct of a person who is a director, officer, employee,
agent, representative, successor, or permitted assign of the Company or any of
its Affiliates (other than the Retrocessionaire or any of its Representatives
acting as an agent, representative, successor or permitted assign of the Company
or any of its Affiliates), unless such acts, omissions or conduct were committed
at the written direction of the Retrocessionaire.
     10.02 Company’s Obligation to Indemnify. The Company hereby agrees to
indemnify, defend and hold harmless the Retrocessionaire and its Affiliates and
their respective

-9-



--------------------------------------------------------------------------------



 



directors, officers and employees (collectively, the “Retrocessionaire
Indemnified Parties”) from and against all Losses incurred by the
Retrocessionaire to the extent arising from (i) any breach of any covenant or
obligation of the Company contained in this Agreement, (ii) fraud, theft or
embezzlement by directors, officers, employees, agents, subcontractors,
successors or assigns of the Company in connection with the performance of the
Company’s obligations under Article III of this Agreement, (iii) any Excluded
Liability; provided, however, that no indemnification shall be due under
Sections 10.02(i) or (ii) to the extent that Losses are attributable to acts,
omissions or conduct of a person who is a director, officer, employee, agent,
representative, successor, or permitted assign of the Retrocessionaire or any of
its Affiliates (other than the Company or any of its Representatives acting as
an agent, representative, successor or permitted assign of the Retrocessionaire
or any of its Affiliates), unless such acts, omissions or conduct were committed
at the written direction of the Company.
ARTICLE XI
DEFINITIONS
     11.01 Definitions. Any capitalized term used but not defined herein shall
have the meaning set forth in the Master Agreement. The following terms shall
have the respective meanings set forth below throughout this Agreement:
"Affiliate” means, with respect to any Person, at the time in question, any
other Person controlling, controlled by or under common control with such
Person.
"Agreement” has the meaning set forth in the preamble.
"Ancillary Agreements” means each contract or agreement identified on Schedule
11.01(a) hereto between the Company (or any Affiliate thereof) and a Ceding
Company or other counterparty relating to the administration or management of
one or more of the Covered Treaties.
"Applicable Law” means any federal, state, local or foreign law (including
common law), statute, ordinance, rule, regulation, order, writ, injunction,
judgment, permit, governmental agreement or decree applicable to a Person or any
such Person’s subsidiaries, properties, assets, or to such Person’s officers,
directors, managing directors, employees or agents in their capacity as such.
"Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York or Bermuda are required or authorized by law to be
closed.
"Ceding Company” means the ceding company under any Covered Treaty.
"Company” has the meaning set forth in the preamble.
"Company Extracontractual Liabilities” means all liabilities for consequential,
exemplary,

-10-



--------------------------------------------------------------------------------



 



punitive or similar extracontractual damages or statutory penalties, whether
owing to Ceding Companies, governmental authorities or any other person relating
to the Covered Treaties, which liabilities arise from any action, act of bad
faith, error or omission by the Company, any of its Affiliates, or any
Representative of the Company or any of its Affiliates, in each case excluding
any action taken or failure to take any action at the written direction or with
the express consent of the Retrocessionaire; provided, however, that Company
Extracontractual Liabilities shall exclude, with respect to a given Covered
Treaty, those liabilities arising pursuant to the express terms of such Covered
Treaty.
"Covered Treaty” means each reinsurance agreement identified on Exhibit B
hereto.
"Effective Date” means June 30, 2005.
"Effective Time” means 11:59 p.m. Eastern time on June 30, 2005.
"Excluded Liability” means any liability that (i) represents a Company
Extracontractual Liability, or (ii) is not expressly assumed by the
Retrocessionaire pursuant the Master Agreement, a Coinsurance Agreement (as
defined in the Master Agreement), a Novation Amendment, an Existing Retrocession
Agreement Assignment (as defined in the Master Agreement) or an Ancillary
Agreement.
"Existing Retrocession Agreement” at any time means any Existing Retrocession
Agreement (as defined in the Master Agreement) that (a) was in force and effect
as of the Effective Time, (b) covers any risk associated with any Covered
Treaty, and (c) has not been assigned or novated to Retrocessionaire at or prior
to such time.
"GAAP” means United States generally accepted accounting principles.
"Industry Standards” as to any Administrative Service shall mean the performance
of such service (i) with the skill, diligence and expertise commonly expected
from experienced and qualified personnel performing such duties in the life
reinsurance industry and (ii) in accordance with Applicable Law and the terms of
each Covered Treaty, Existing Retrocession Agreement, and Ancillary Agreement,
as applicable.
"Master Agreement” has the meaning set forth in the preamble.
"Novated Treaty” means, at any time, each Covered Treaty that has been assumed
by the Retrocessionaire pursuant to the terms of a Novation Amendment at such
time.
"Novation Amendment” means an amendment of a Covered Treaty in substantially the
form attached as Exhibit D to the Master Agreement under which the
Retrocessionaire will be contractually substituted for the Company as respects
such Covered Treaty.
"Person” means any individual, corporation, limited liability company,
partnership, limited partnership, firm, joint venture, association, joint stock
company, trust, unincorporated organization, governmental, judicial or
regulatory body or other entity.

-11-



--------------------------------------------------------------------------------



 



"Premiums” means premiums, considerations, deposits and similar amounts due from
Ceding Companies or to Third-Party Retrocessionaires with respect to the Covered
Treaties.
"Reinsured Liabilities” means all net retained liabilities of the Company,
whether incurred before or after the Effective Time, arising under the Covered
Treaties (net of all liabilities with respect to the Covered Treaties retroceded
by the Company under any Existing Retrocession Agreement that has not been
assigned or novated to the Retrocessionaire, except to the extent any retroceded
liability to a non-Affiliate of the Company under an Existing Retrocession
Agreement cannot be collected, in which case such liability shall be reinsured
by the Retrocessionaire hereunder), including any amounts payable to any broker,
agent or reinsurance intermediary identified on Schedule 11.01(b) hereto but
excluding any Excluded Liability. For the avoidance of doubt, Reinsured
Liabilities does not include any premium tax liability or any obligation to pay
any guaranty fund assessment by any jurisdiction except to the extent any such
liability or obligation arises under the express terms of a Covered Treaty.
"Representatives” means, with respect to any party hereto, its officers,
directors, employees, agents and other representatives (including legal counsel,
investment bankers, consultants, independent public accountants and actuaries).
"Retrocessionaire” has the meaning set forth in the preamble.
"Retrocessionaire Extracontractual Liability” means all liabilities for
consequential, exemplary, punitive or similar extracontractual damages or
statutory penalties, whether owing to Ceding Companies, governmental authorities
or any other person relating to the Covered Treaties, which liabilities arise
from any action, act of bad faith, error or omission by the Retrocessionaire,
any of its Affiliates, or any Representative of the Retrocessionaire or any of
its Affiliates, in each case excluding any action taken or failure to take any
action at the written direction or with the express consent of the Company.
"SAP” means the statutory accounting practices prescribed or permitted by the
insurance regulatory authorities of the jurisdiction in which the
Retrocessionaire is domiciled.
"Third-Party Retrocessionaire” shall mean any retrocessionaire under an Existing
Retrocession Agreement.
"Treasury Rate” means the annual yield rate, on the Closing Date, of actively
traded U.S. Treasury securities having a remaining time to maturity of six
(6) months, as such rate is published under “Treasury Constant Maturities” in
Federal Reserve Statistical Release H.15(519).
ARTICLE XII
MISCELLANEOUS
     12.01 Notices. Any and all notices and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given when (a)

-12-



--------------------------------------------------------------------------------



 



received by the receiving party if mailed via United States registered or
certified mail, return receipt requested, (b) received by the receiving party if
mailed by United States overnight express mail, (c) sent by facsimile or
telecopy machine, followed by confirmation mailed by United States first-class
mail or overnight express mail, or (d) delivered in person or by commercial
courier to the parties at the following addresses:
     (i) If to the Company to:
Annuity and Life Reassurance, Ltd.
Cumberland House
1 Victoria Street
Hamilton, Bermuda HM11
Attention: Chief Executive Officer
Fax: (441) 296-7665
With a concurrent copy to each of:
Annuity and Life Re (Holdings), Ltd.
Cumberland House
1 Victoria Street
Hamilton, Bermuda HM 11
Attention: Chief Executive Officer
Fax: (441) 296-7665
Robert C. Juelke, Esq.
Drinker, Biddle & Reath LLP
One Logan Square
18th and Cherry Streets
Philadelphia, PA 19103-6996
Fax: (215) 988-2757
     (ii) If to Retrocessionaire to:
Wilton Reinsurance Bermuda Limited
Par La Ville Place
14 Par la Ville Road
P.O. Box HM 3379
Hamilton HM PX Bermuda
Attention: Chief Executive Officer
Fax: (441) 295-6821
With a concurrent copy to each of:
Wilton Services, Inc.
187 Danbury Road
Riverview Building, 3rd Floor

-13-



--------------------------------------------------------------------------------



 



Wilton, Connecticut 06897
Attention: General Counsel
Fax: (203) 762-4445
Sutherland Asbill & Brennan LLP
1275 Pennsylvania Ave., N.W.
Washington, D.C., 20004
Attn: David A. Massey
Fax: (202) 637-3593
Either party may change the names or addresses where notice is to be given by
providing notice to the other party of such change in accordance with this
Section 12.01.
     12.02 Entire Agreement. This Agreement, including the Schedules hereto, and
the Master Agreement constitute the sole and entire agreement between the
parties hereto with respect to the subject matter hereof and thereof, and
supersede all prior discussions and agreements between the parties with respect
to the subject matter hereof, which are merged with and into this Agreement. In
the even of a conflict between this Agreement and the Master Agreement, this
Agreement shall control.
     12.03 Waivers and Amendments; Preservation of Remedies. Any term or
condition of this Agreement may be waived at any time by the party that is
entitled to the benefit thereof. Such waiver must be in writing and must be
executed by an executive officer of such party. A waiver on one occasion will
not be deemed to be a waiver of the same or any other term or condition on a
future occasion. This Agreement may be modified or amended only by a writing
duly executed by an executive officer of the Company and the Retrocessionaire.
     12.04 Governing Law and Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of Bermuda applicable to contracts
entered into therein, without reference to principles of choice of law or
conflicts of laws of that or any other jurisdiction. Each party hereto
irrevocably and unconditionally submits to the exclusive jurisdiction of any
court sitting in Bermuda, over any suit, action or proceeding arising out of or
relating to this Agreement. Each party hereto agrees that service of any
process, summons, notice or document by hand in Bermuda, addressed to such
party, with a concurrent copy by overnight mail, shall be effective service of
process for any action, suit or proceeding brought against such party in such
court. Each party hereto irrevocably and unconditionally waives any objection to
the laying of venue of any such suit, action or proceeding brought in any such
court and any claim that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum. Each party hereto agrees that
final judgment in any such action, suit or proceeding brought in any such court
shall be conclusive and binding upon such party and may be enforced in any other
courts to whose jurisdiction such party may be subject, by suit upon such
judgment.
     12.05 Assignment. This Agreement shall not be assigned by either of the
parties hereto without the prior written consent of the other party. The
Retrocessionaire shall be entitled to assign its administrative duties hereunder
without the prior written consent of the Company,

-14-



--------------------------------------------------------------------------------



 



unless the Person to whom such duties are to be assigned is not, at the time of
such assignment, an Affiliate of the Retrocessionaire, in which event the
Retrocessionaire shall obtain the prior written consent of the Company, such
consent not to be unreasonably withheld.
     12.06 No Third Party Beneficiaries. Except as expressly provided in this
Agreement, the terms and provisions of this Agreement are intended solely for
the benefit of the Company and the Retrocessionaire and their permitted
successors and assigns, and it is not the intention of the parties to confer
rights as a third-party beneficiary to this Agreement upon any other person.
     12.07 Expenses. Except as otherwise specifically provided in this
Agreement, the parties hereto shall each bear their own respective expenses
incurred in connection with the preparation, execution and performance of this
Agreement and all documentation related hereto, including without limitation all
fees and expenses of counsel, actuaries and accountants.
     12.08 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto. Each
counterpart may be delivered by facsimile transmission, which transmission shall
be deemed delivery of an originally executed document.
     12.9 Headings. The headings in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
     12.10 Severability. If any provision of this Agreement other than any
provision of Article I, Article II, or Article X is held to be illegal, invalid
or unenforceable under any present or future law or is determined by a court of
competent jurisdiction to be unenforceable, and if the rights or obligations of
the Company or the Retrocessionaire under this Agreement will not be materially
and adversely affected thereby, such provision shall be fully severable, and
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of this Agreement shall remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.
     12.11 Offset Rights. Any debits or credits incurred on and after the
Effective Time in favor of or against either the Company or Retrocessionaire
with respect to this Agreement, Section 5.2 of the Master Agreement and any
Ancillary Agreement are deemed mutual debits or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid. This
Section 12.11 shall apply notwithstanding the existence of any insolvency,
rehabilitation, conservatorship or comparable proceeding by or against the
Company or the Retrocessionaire.
[Remainder of page intentionally left blank; signature page follows.]

-15-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on this 17th day of January, 2006.
ANNUITY AND LIFE REASSURANCE, LTD.
By: /s/ William H. Mawdsley
Name: William H. Mawdsley
Title: Chief Executive Officer
WILTON REINSURANCE BERMUDA LIMITED
By: /s/ Michael N. Smith
Name: Michael N. Smith
Title: Chief Executive Officer

-16-